Appeal by the defendant from a judgment of the Supreme Court, Kings County (Reichbach, J.), rendered April 23, 2003, *517convicting him of attempted murder in the second degree, manslaughter in the first degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not deprived of the right to a fair trial by the trial court’s failure to advise him prior to summations that it would provide a consciousness of guilt charge. The charge did not alter the theory of the prosecution’s case, and merely instructed the jury on how to weigh the evidence (see People v Wady, 220 AD2d 631 [1995]; People v Dewindt, 156 AD2d 706, 708 [1989]).
The defendant’s claim, raised in his supplemental pro se brief, that the jury verdict was repugnant is not preserved for appellate review, as no objection was raised before the jury was discharged (see People v Graham, 307 AD2d 935 [2003]; People v Balbuena, 264 AD2d 424 [1999]). In any event, the verdict was not repugnant. H. Miller, J.P., Rivera, Spolzino and Skelos, JJ., concur.